Citation Nr: 0713834	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  06-07 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and May 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Hartford, 
Connecticut (RO).  The January 2005 rating decision granted 
service connection for bilateral hearing loss at a 70 percent 
disability rating, effective September 25, 2003.  The May 
2005 rating decision denied entitlement to a TDIU and 
entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).

In an August 2005 statement, the veteran indicated that he 
withdrew his appeal regarding the issue of service connection 
for PTSD.  Therefore, this matter is no longer before the 
Board.  In March 2007, the veteran attended a Board 
videoconference hearing before the undersigned.  A transcript 
of this hearing is associated with the claims file.  The 
veteran submitted additional evidence in April 2007, but 
waived further RO consideration.  

By correspondence dated March 30, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  The veteran has level XI hearing loss in the left ear and 
level VIII hearing loss in the right ear.

2.  The record shows the veteran is unemployable as a result 
of his service-connected hearing loss. 


CONCLUSIONS OF LAW

1.  Hearing loss is no more than 70 percent disabling.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Regarding the veteran's claim for a TDIU, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Regarding the veteran's claim for entitlement to an initial 
evaluation in excess of 70 percent for bilateral hearing 
loss, Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The courts have held that once a claim for service connection 
is granted, the claim is substantiated, and further VCAA 
notice as to downstream issues, such as the initial rating, 
is not required.  Hartman v. Nicholson, . 2006-7303 (Fed. 
Cir. Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).

Nonetheless, in a letter dated in October 2003, the RO 
informed the veteran of what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he 
could submit any medical reports that he had.  This notice 
served to inform him of the need to submit relevant evidence 
in his possession.  In April 2007, the veteran submitted 
additional records from his private audiologist.  

In the present appeal, service connection has been granted 
and the first three elements of Dingess notice are satisfied.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date until a March 2006 letter.  Since the claim 
for an increased rating is being denied, no rating or 
effective dates is being assigned.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
January 2005 and October 2006.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In determining the level of current impairment, it is thus 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In October 1998, the veteran presented to private 
audiologist, Dr. Pauline Bailey, with complaints of hearing 
loss.  On the private audiological evaluation in October 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
80
95
LEFT
30
55
75
100
120

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 68 percent in the left ear.

In a February 2005 statement, the veteran indicated that he 
was unable to hear people talk or hear at the movies.

In January 2005 the veteran underwent a VA audiological 
examination.  The veteran reported hearing loss related to 
his military noise exposure.  On the authorized audiological 
evaluation in January 2005 pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
85
100
LEFT
55
80
95
105
105

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 0 percent in the left ear.

In a March 2005, an audiologist at the West Haven, 
Connecticut VA Medical Center (VAMC) stated that due to the 
degree and configuration of the veteran's hearing loss as 
well as his limited word recognition ability, success was 
judged to be fair on the right and poor on the left.

At a local hearing at the RO in August 2005, the veteran 
stated that in addition to hearing loss, he had coronary 
artery disease, hypertension, diabetes, obesity, degenerative 
joint disease of the knees, a total knee replacement and 
reflux disease.  However, the veteran stated that in addition 
to these symptoms, he could not communicate with his 
customers which made it impossible for him to work.

In an April 2006 letter, the veteran reported that he was 
forced to retire from his self employed occupation of 
remodeling bathrooms and kitchens because he was unable to 
communicate with his customers.

In October 2006, the veteran underwent a VA audiological 
examination.  On the authorized audiological evaluation in 
October 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
80
95
100
LEFT
60
85
95
105
105

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 8 percent in the left ear.

In November 2006, the veteran underwent an audiological 
evaluation conducted by Dr. Bailey.  On the private 
audiological evaluation in November 2006 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
85
105
LEFT
45
65
80
115
120

Speech audiometry revealed speech recognition ability of 35 
percent in the right ear and of 16 percent in the left ear.

At his March 2007 hearing, the veteran stated that his 
hearing problems made it so he could not work at the time.  
He indicated that he would not be able to go back to work at 
this time because of his hearing.  He also reported that he 
hurt himself in an accident.

In an April 2007 letter, Dr. Bailey stated that the veteran 
reported that he could no longer work as a result of his 
hearing by the year 2004.  It was noted that examination 
findings in 2006 revealed he had no useful speech recognition 
ability in the left ear.  Dr. Bailey indicated that by 2004, 
the veteran was severely handicapped in his ability to use 
verbal communication for carrying on a business enterprise.  
Dr. Bailey concluded that the veteran's hearing impairment 
was such that his claim that he could not carry on his 
business was very reasonable and predictable.


I.  Entitlement to an initial evaluation in excess of 70 
percent for bilateral hearing loss.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85 (2006). 

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

The results of the VA audiometric test conducted in January 
2005 demonstrate Level VIII hearing in the right ear and 
Level XI hearing in the left ear under Table VI.  However, 
the veteran had an exceptional pattern of hearing loss in his 
both ears under 38 C.F.R. § 4.86(a).  Applying table VIa to 
the right ear hearing loss yields level VII hearing loss and 
level IX hearing loss for the left ear.  The Board uses Table 
VI as it results in a higher Roman numeral.  The evaluation 
is 70 percent using Table VI.

The results of the most recent VA audiometric test conducted 
in October 2006 demonstrate Level VIII hearing in the right 
ear and Level XI hearing in the left ear under Table VI.  
However, the veteran again had an exceptional pattern of 
hearing loss in both ears under 38 C.F.R. § 4.86(a).  
Applying table VIa to the right ear hearing loss yields level 
VIII hearing loss and level X hearing loss for the left ear.  
The Board uses Table VI as it results in a higher Roman 
numeral.  The evaluation is again 70 percent using Table VI.

The private audiograms in October 1998 and November 2006 may 
not be employed in determining whether or not the veteran is 
entitled to a higher evaluation for his service connected 
bilateral hearing loss as they did not indicate whether or 
not speech discrimination scores were obtained using the 
Maryland CNC Word List as required by VA regulation.  

The Board notes that the private audiogram dated October 1998 
would result in hearing loss that is less than the current 70 
percent initial disability evaluation.  The September 2006 
private examination revealed hearing loss that would 
potentially warrant an increased evaluation of 80 percent.  
However, the test did not indicate whether or not speech 
discrimination scores were obtained using the Maryland CNC 
Word List as required by VA regulation.  It was also unclear 
what percentage of speech recognition ability was assigned 
for each ear.

The January 2005 and October 2006 VA audiological 
examinations provide the only findings in accordance with the 
requirements of 38 C.F.R. § 4.85.  These examinations do not 
provide a basis for awarding an evaluation in excess of 
70 percent.  38 C.F.R. §§ 4.7, 4.21.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards. The Board finds the veteran's 
employment impairment is more appropriately addressed under 
the TDIU claim on appeal.  There is no indication that the 
veteran has required frequent, if any hospitalization for his 
hearing loss.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the examinations show that the veteran does not meet the 
criteria for an initial rating in excess of 70 percent 
disabling, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 70 percent 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.7, 4.21 (2006).


II.  Entitlement to TDIU.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2006).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should refer to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the veteran has a 70 percent disability rating 
for his service-connected hearing loss.  Thus, the veteran 
meets the rating criteria for consideration of a total rating 
under 38 C.F.R. § 4.16(a) and the determinative issue is 
whether he is shown to be unable to secure and follow a 
substantially gainful occupation because of his service-
connected disability.  

The Board finds the April 2007 private medical opinion 
persuasively demonstrates that the veteran is no longer able 
to engage in his self-employed construction business.  VA 
examinations found the veteran's hearing acuity was 
moderately severe to profound and the April 2007 private 
examiner described the disability as a severe handicap.  
While there is no medical opinion specifically addressing the 
issue of total unemployability, the veteran's statements as 
to his problems with employment are credible.  Therefore, the 
evidence is in equipoise on the question of whether the 
service-connected disability precludes employment for which 
the veteran would otherwise be qualified.  Resolving 
reasonable doubt in the veteran's favor, the Board grants the 
claim for TDIU. 


ORDER


Entitlement to an initial evaluation in excess of 70 percent 
for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary awards. 


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


